Opinion filed April 24, 2014




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-13-00362-CV
                                   ___________

     CHARLES STEPHENSON AND BRENDA STEPHENSON,
     INDIVIDUALLY AND D/B/A CISCO MEDICAL CLINIC,
                      Appellants
                                         V.
                        GARY BUTKA, M.D., Appellee

                      On Appeal from the 91st District Court
                            Eastland County, Texas
                       Trial Court Cause No. CV0941719


                      MEMORANDUM OPINION
       Charles Stephenson and Brenda Stephenson, individually and d/b/a Cisco
Medical Clinic, Appellants, have filed in this court a motion to dismiss appeal. In
the motion, Appellants state that they “no longer wish to pursue this appeal,” and
they request that this court dismiss their appeal. Therefore, in accordance with
Appellants’ request, we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
       The motion to dismiss is granted, and the appeal is dismissed.

April 24, 2014                                      PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.